                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-00621-CMA-NRN

SHAWN WILLIAMS,

       Plaintiff,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

       Defendant.


    ORDER ON PLAINTIFF’S MOTIONS TO STRIKE DEFENDANT’S EXPERTS
______________________________________________________________________

       This matter is before the Court on two motions filed Plaintiff Shawn Williams:

(1) Plaintiff’s Motion to Strike Defendant American Family Mutual Insurance Company,

S.I.’s Expert Nathan Rose, M.S., (“Motion to Strike Expert Rose”) (Doc. # 24) and

(2) Plaintiff’s Motion to Strike Certain Opinions of Defendant’s Expert Keith Oliveira,

Esq. (“Motion to Strike Expert Oliveira”) (Doc. # 29) (together, “Motions to Strike

Experts”). For the reasons outlined below, the Court denies Plaintiff’s Motion to Strike

Expert Rose but grants his Motion to Strike Oliveira.

                                   I.     BACKGROUND

       The Court detailed the factual basis of this case in its Order Granting in Part and

Denying in Part Defendant’s Motion for Summary Judgment. (Doc. # 44.) That Order is

incorporated by reference, and the facts explained therein need not be repeated. The

Court recounts only the facts necessary to address Plaintiff’s Motions to Strike Experts.
        As a result of the Court’s summary judgment order, Plaintiff’s sole remaining

claim against Defendant is for breach of contract. (Id. at 16.) Plaintiff asserts that

Defendant breached its contract for automobile insurance (the “Policy”) by denying

Plaintiff’s claim for uninsured motorist (“UM”) coverage after he was injured in a collision

on July 1, 2015. (Doc. # 6.)

        During the course of litigation, Defendant retained an accident reconstructionist,

Nathan Rose, M.S., to opine on questions of Plaintiff’s negligence and comparative fault

before and during the collision. (Doc. # 26 at 5.) Mr. Rose prepared an accident

reconstruction report for Defendant on August 28, 2018. (Doc. # 26-4.) Defendant also

retained an attorney with a knowledge of insurance industry standards, Keith Oliveira,

Esq., to outline claim handling standards and practices for the jury. (Doc. # 31 at 3.)

Mr. Oliveira prepared a report on Defendant’s handling of Plaintiff’s claim for UM

benefits on September 28, 2018. (Doc. # 29-4.) Defendant has designed both Mr.

Rose and Mr. Oliveira as experts. See (Doc. ## 26 at 5, 31 at 3.)

        Plaintiff filed his Motion to Strike Rose on November 28, 2018, arguing that Mr.

Rose’s opinions must be stricken under Federal Rules of Evidence 702 and 403

because his conclusion about Plaintiff’s fault in causing the collision “is an after-the-fact

attempt by Defendant to provide additional justification for denying the UM claim” and is

“not relevant to the issues the jury must decide.” 1 (Doc. # 24 at 3.) Defendant




1 Plaintiff makes several typographical errors in his Motion to Strike Rose, such as misidentifying Rule

403 as Rule 408 and providing incorrect citations to the cases upon which he relies. See generally (Doc.
# 24.) Though these typographical errors do not affect the Court’s analysis of Plaintiff’s Motion to Strike
Rose, the Court cautions Plaintiff to pay closer attention to the accuracy of his writing in the future.

                                                     2
responded in opposition to Plaintiff’s Motion to Strike Rose on December 19, 2018 (Doc.

# 26), to which Plaintiff replied on December 26, 2018 (Doc. # 28).

       Plaintiff filed his Motion to Strike Oliveira on December 26, 2018, on the grounds

that Mr. Oliveira’s opinions are improper under Rules 702 and 403 because they

“attempt to define the law of the case” and therefore “usurp[] the function of the Court to

instruct the jury on what the law is.” (Doc. # 29.) Defendant filed its Response in

support of the admissibility of Mr. Oliveira’s expert testimony on January 16, 2019 (Doc.

# 31); Plaintiff replied in support of his motion on January 22, 2019 (Doc. # 33).

       On June 4, 2019, the Court granted in part and denied in part Defendant’s Motion

for Summary Judgment (Doc. # 25). (Doc. # 44.) Plaintiff’s claim for breach of contract

survived summary judgment because Plaintiff had demonstrated a genuine dispute of

material fact as to whether he and Toni Wagner, the insurance policy holder, were in a

valid common law marriage at the time of the collision. (Id. at 13.) However, the Court

dismissed Plaintiff’s other claims—for unreasonable delay or denial of benefits under

Colo. Rev. Stat. §§ 10-3-1115 and -1116 and for common law bad faith—because it

was satisfied that Defendant’s handling of Plaintiff’s claim for UM coverage was

reasonable as a matter of law. (Id. at 15.)

                                 II.    LEGAL STANDARD

       Under Daubert, the trial court acts as a “gatekeeper” by reviewing a proffered

expert opinion for reliability pursuant to Rule 702 and for relevance pursuant to Rule

401. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589–95 (1993);




                                              3
see also Goebel v. Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1087 (10th Cir.

2000).

         Rule 702 governs the admissibility of expert testimony. It provides that a witness

who is qualified as an expert by “knowledge, skill, experience, training, or education”

may testify if:

         (a)      the expert's scientific, technical, or other specialized knowledge will
                  help the trier of fact to understand the evidence or to determine a
                  fact in issue;
         (b)      the testimony is based on sufficient facts or data;
         (c)      the testimony is the product of reliable principles and methods; and
         (d)      the expert has reliably applied the principles and methods to the
                  facts of the case.

F.R.E. 702. The proponent of the expert must demonstrate by a preponderance of the

evidence that the expert’s testimony and opinion are admissible under Rule 702. United

States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009); United States v. Crabbe, F.

Supp. 2d 1217, 1220–21 (D. Colo. 2008); F.R.E. 702 advisory comm. notes. To ensure

that an expert witness satisfies Rule 702, the Court must “[1] assess the reasoning and

methodology underlying the expert’s opinion, and [2] determine whether it is both

scientifically valid and applicable to a particular set of facts.” McCoy v. Whirlpool Corp.,

287 F. App’x 669, 671 (10th Cir. 2008) (quoting Dodge v. Cotter Corp., 328 F.3d 1212,

1221 (10th Cir. 2003)).

         Under the Daubert analysis, the Court must also ensure that that the proposed

testimony is sufficiently “relevant to the task at hand,” Daubert, 509 U.S. at 597—that is,

that it “logically advances a material aspect of the case,” Norris v. Baxter Healthcare

Corp., 397 F.3d 878, 884 (10th Cir. 2005). Rule 401 provides that evidence is relevant


                                                4
if: “(a) it has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” F.R.E. 401.

Under Rule 403, the Court may “exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” F.R.E. 403. The Court has especially wide discretion

in determining the admissibility of evidence “with respect to Rule 403 since it requires

an ‘on-the-spot balancing of probative value and prejudice.’” Sprint/United Mgmt. Co v.

Mendelsohn, 552 U.S. 379, 384 (2008).

                                        III.   ANALYSIS

A.     DEFENDANT’S EXPERT ROSE

       Defendant retained Mr. Rose as an expert to opine on “the negligence and

comparative fault issues in the pleadings.” (Doc. # 26 at 5.) In his written report for

Defendant, Mr. Rose concluded that the collision on July 1, 2015, “was avoidable to

[Plaintiff]. . . . [Plaintiff] impacted the car hauler either because he was traveling too fast

or because he failed to respond when he had more than adequate time to do so.” (Doc.

# 26-4 at 16.) Defendant asserts that “Mr. Rose’s opinion supports [its] theory—a

theory [P]laintiff concedes is contained within the claim file and existed prior to the filing

of the lawsuit—to wit, that [P]laintiff was at fault.” (Doc. # 26 at 9.)

       Plaintiff argues that Mr. Rose’s opinions must be stricken because they are

“irrelevant to the issues the jury must decide in this case.” (Doc. # 24 at 5.) These

issues, according to Plaintiff, concern whether it was reasonable for Defendant to deny


                                               5
Plaintiff’s claim on the grounds that Plaintiff and Toni Wagner were not common law

married at the time of the collision. (Id. at 7.)

       The Court squarely rejects Plaintiff’s argument. It concerns only the claims that

the Court has previously dismissed: his statutory claim for unreasonable delay or denial

of benefits and his common law claim of bad faith. Plaintiff’s contention that Mr. Rose’s

testimony is irrelevant fails to account for Plaintiff’s breach of contract claim—ironically,

the only claim left in this action. Even if Plaintiff did argue that Mr. Rose’s opinion is

also irrelevant to his breach of contract claim, the Court would disagree.

       Mr. Rose’s testimony about Plaintiff’s role in causing the collision is relevant to

Plaintiff’s breach of contract claim because Plaintiff must prove the damages he is

legally entitled to recover from Defendant. See Matthys v. Narconon Fresh Start, 104 F.

Supp. 3d 1191, 1204 (D. Colo. May 4, 2015) (citing W. Distrib. Co. v. Diodosio, 841

P.2d 1053, 1058 (Colo. 1992) (identifying damages as the fourth element of a breach of

contract claim)). In the context of a breach of contract claim regarding UM coverage

specifically, a plaintiff “has the burden to prove that the uninsured . . . motorist was

negligent and the extent of the damages.” Walker v. Am. Standard Ins. Co. of Wis., No.

11-cv-00927-LTB, 2011 WL 3876901, *2 (D. Colo. Sept. 2, 2011) (quoting Briggs v. Am.

Family Mut. Ins. Co., 833 P.3d 859, 861 (Colo. App. 1992)). As another division of the

Court explained:

       “Consequently a finding of no liability or of limited damages on the part of
       the uninsured [or underinsured] motorist will eliminate or limit a claim under
       the insurance provider's UM coverage.” [State Farm Mut. Auto. Ins. Co. v.
       Brekke, 105 P.3d 177, 188 (Colo. 2004)]. . . .
              Determining whether a plaintiff was “legally entitled to recover” from
       a third-party implicates Colorado tort law. In Colorado's tort regime, a

                                               6
       plaintiff's comparative negligence can preclude his recovery from an
       otherwise negligent defendant if the plaintiff's negligence was equal to or
       greater than the defendant's negligence. See Colo. Rev. Stat. § 13–21–
       111(1) (2010). Even if the plaintiff's comparative negligence is less than the
       defendant's, any damages allowed must be reduced in proportion to
       the amount of negligence attributable to the plaintiff. Id.

Walker, 2011 WL 3876901 at *2–3 (emphasis added). Accordingly, Plaintiff’s

role in causing the collision on July 1, 2015—in other words, his negligence—

bears on the damages Defendant may owe him under the Policy. Though not

dispositive, Mr. Rose’s testimony speaks directly to the extent to which Plaintiff

was negligent and caused the collision at issue, and it is therefore relevant to the

damages element of Plaintiff’s claim. See Walker, 2011 WL 3876901 at *3

(where the plaintiff asserted a breach of contract regarding UM coverage, holding

that “[t]hough not dispositive, a plaintiff’s BAC and possible intoxication are

relevant to determining his comparative negligence.”) The Court thus denies

Plaintiff’s Motion to Strike Expert Rose. (Doc. # 24.) Mr. Rose’s expert

testimony is admissible.

B.     DEFENDANT’S EXPERT OLIVEIRA

       Defendant retained Mr. Oliveira “as an expert in insurance industry standards” to

“[o]utline[] claim handling standards and practices to allow the jury to better evaluate

Plaintiff’s claim[s]” that Defendant unreasonably denied him UM coverage. (Doc. # 31

at 3.) Mr. Oliveira’s written report for Defendant provides his “expert opinions regarding

[Defendant’s] handling of [Plaintiff’s] [UM] claim.” (Doc. # 29-4 at 1.) He opines that

“[Defendant] clearly has a reasonable basis for its coverage and liability decisions on

this claim” and that it has not “unreasonably delayed or denied [Plaintiff’s] [UM] claim,

                                              7
nor has [Defendant] breached its duty of good faith and fair dealing in its handling of

[Plaintiff’s] claim.” (Id. at 10.)

       Plaintiff asserts that Mr. Oliveira’s testimony must be stricken because Mr.

Oliveira improperly opines “about what the law is” and makes “erroneous statements of

fact.” (Doc. # 29 at 5–7.)

       The Court need not reach Plaintiff’s contentions because Mr. Oliveira’s testimony

is irrelevant to the sole remaining claim—Plaintiff’s claim that Defendant breached its

contract for UM coverage. Mr. Oliveira’s testimony concerns the reasonableness of

Defendant’s conduct, which is only relevant to the two claims the Court previously

dismissed. Accordingly, the Court grants Plaintiff’s Motion to Strike Expert Oliveira

(Doc. # 29) and strikes Mr. Oliveira’s report and testimony pursuant to Rule 403.

                                     IV.   CONCLUSION

       For the foregoing reasons, the Court DENIES Plaintiff’s Motion to Strike Expert

Rose. (Doc. # 24.) It is

       FURTHER ORDERED that the Court GRANTS Plaintiff’s Motion to Strike Expert

Oliveira. (Doc. # 29.)

       DATED: June 17, 2019
                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             8
